UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2319


In re: SAMUEL B. JACOBS,

                Petitioner.




  On Petition for Writ of Mandamus. (4:10-cr-00149-MSD-TEM-1;
                       4:15-cv-00056-MSD)


Submitted:   January 17, 2017               Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel B. Jacobs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel B. Jacobs petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255    (2012)    motion.      He    seeks    an   order   from    this    court

directing the district court to act.             Our review of the district

court’s docket reveals that the district court denied the § 2255

motion on December 6, 2016.            Accordingly, because the district

court has recently decided Jacobs’ motion, we deny the mandamus

petition as moot.         We dispense with oral argument because the

facts    and   legal    contentions    are     adequately    presented      in   the

materials      before   this   court   and     argument   would     not   aid    the

decisional process.



                                                               PETITION DENIED




                                        2